Name: Regulation (EEC) No 1985/71 of the Commission of 14 September 1971 on a second amendment to Regulation (EEC) No 2005/70 on the classification of vine varieties
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 786 Official Journal of the European Communities 15.9.71 Official Journal of the European Communities No L 209/9 0 REGULATION (EEC) No 1985/71 OF THE COMMISSION of 14 September 1971 on a second amendment to Regulation (EEC) No 2005/70 on the classification of vine varieties THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation (EEC) No 816/701 of 28 April 1970 laying down additional provisions for the common,organisation of the market in wine , as last amended by Regulation (EEC) No 2612/702 and in particular the second subparagraph of Axticle 16 (1 ) thereof ; Whereas the classification of vine varieties was adopted by Regulation (EEC) No 2005/70,3 as amended by Regulation (EEC) No 756/714 ; Whereas a re-examination of the varieties classified as recommended and authorised in Italy has shown the need for certain amendments ; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Management Committee for Wine ; HAS ADOPTED THIS REGULATION : Article 1 The following chapter shall be substituted for Chapter IV (Italy) of Subtitle I of Title I of the Annex to Regulation (EEC) No 2005/70 : ' IV. ITALY 1. Province of Asti : (a) Recommended vine varieties : Aleatico N, Barbera N, Bonarda piemontese N, Brachetto N, Cortese B, Dolcetto N, Freisa N, Grignolino N, MalvasÃ ¬a di Casorzo N, MalvasÃ ¬a di Schierano N, Moscato bianco B. (b) Authorised vine varieties : Moscato nero N. ' 1 OJ No L 99, 5.5.1970 , p. 1 . 2 OJ No L 281 , 27.12.1970 , p. 6. 3 OJ No L 224, 10.10.1970, p. 1 . 4 OJ No L 83 , 8.4.1971 , p. 48. Official Journal of the European Communities 787 2. Province of Alessandria : (a) Recommended vine varieties : Aleatico N, Barbera N, Bonarda piemontese N, Brachetto N, Cortese B, Dolcetto N, Freisa N, Grignolino N, MalvasÃ ¬a di Casorzo N, Moscato bianco B. (b) Authorised vine varieties : Barbera bianco B. Carica l'Asino B, Moscato nero N, Timorasso B. 3 . Province of Cuneo : (a) Recommended vine varieties : Arneis B, Barbera N, Cortese B, Dolcetto N, Favorita B, Freisa N, Moscato bianco B, Nebbiolo N. (b) Authorised vine varieties : Grignolino N, Neretta cuneese N, Pinot bianco B, Pinot grigio G, Pinot nero N. 4. Province of Torino : (a) Recommended vine varieties : Avana N, Avarengo N, Barbera N, Bonarda piemontese N, Ciliegiolo N, Dolcetto N, Doux d'Henry N, Erbaluce B, Freisa N, Nebbiolo N, MalvasÃ ¬a di Schierano N, Merlot N, Neretto di Bairo N, Plassa N, Sangiovese N. (b) Authorised vine varieties : None 5. Province of Vercelli : (a) Recommended vine varieties : Barbera N, Bonarda piemontese N, Croatina N, Erbaluce B, Freisa N, Nebbiolo N, Uva rara N, Vespolina N. (b) Authorised vine varieties : None 6. Province of Novara : (a) Recommended vine varieties : Barbera N, Croatina N, Erbaluce B, Nebbiolo N, Uva rara N, Vespolina N. (b) Authorised vine varieties : Durasa N 7. Province of Aosta : (a) Recommended vine varieties : Blanc de Morgex B, Freisa N, Gamay N, Moscato bianco B, MÃ ¼ller- Thurgau B, Nebbiolo N, Petit rouge N, Pinot bianco B, Pinot grigio G, Pinot nero N, Vien de Nus N. (b) Authorised vine varieties : Dolcetto N, Fumin N, Merlot N, Neyret N, Syrah N. 8 . Province of Imperia : (a) Recommended vine varieties : Dolcetto N, Pigato B, Rossese N, Vermentino B. 788 Official Journal of the European Communities (b) Authorised vine varieties : None 9 . Province of Savona : (a) Recommended vine varieties : Dolcetto N, Pigato B, Rossese N, Sangiovese N, Vermentino B. (b) Authorised vine varieties : Lumassina B. 10. Province of Genova : (a) Recommended vine varieties : Albarola B, Bianchetta genovese B, Bosco B, Ciliegiolo N, Dolcetto N, Pigato B, Rollo B, Vermentino B. (b) Authorised vine varieties : Barbera N, Sangiovese N. 11 . Province of La Spezia : (a) Recommended vine varieties : Albana B, Albarola B, Bosco B, Buonamico N, Ciliegiolo N, MalvasÃ ¬a del Chianti B , Sangiovese N, Trebbiano toscano B, Vermentino B. (b) Authorised vine varieties : None 12. Province of Bergamo : (a) Recommended vine varieties : . Barbera N, Cabernet franc N, Cabernet Sauvignon N, Incrocio Terzi n ° 1 N, Marzemino N, Merlot N, Pinot bianco B, Pinot grigio G, Riesling italico B, Riesling renano B, Schiava grossa N. (b) Authorised vine varieties : Franconia N, Prosecco B, Refosco dal peduncolo rosso N, Schiava lombarda N, Verduzzo friulano B. 13 . Province of Brescia : (a) Recommended vine varieties : Barbera N, Cabernet franc N, Croatina N, Gropello di Moscasina N, Gropello di S. Stefano N, Gropello gentile N, Incrocio Terzi n ° 1 N, Merzemino N, Merlot N, Montepulciano N, Nebbiolo N, Pinot Bianco B, Pinot grigio G, Pinot nero N, Sangiovese N, Schiava gentile N, Schiava grigia G, Trebbiano di Soave B, Tocai friulano B. (b) Authorised vine varieties : None 14. Province of Como : (a) Recommended vine varieties : Cabernet franc N, Croatina N, Marzemino N, Merlot N, Sauvignon B, Schiava lombarda N, Pinot bianco B, Riesling italico B, Trebbianco toscano B. (b) Authorised vine varieties : None Official Journal of the European Communities 789 15. Province of Sondrio : (a) Recommended vine varieties : Fortana N, Merlot N, Nebbiolo N, Pignola valtellinese N, Pinot bianco B, Pinot nero N, Riesling renano B, Rossola N. (b) Authorised vine varieties : None 16. Province of Varese : (a) Recommended vine varieties : Barbera N, Cortese B, Croatina N, Merlot N, Nebbiolo N, Pinot bianco B, Riesling italico B. (b) Authorised vine varieties : Freisa N, Tocai friulano B. 17. Province of Milano : (a) Recommended vine varieties : Barbera N, Cabernet franc N, Chasselas dorato B, Croatina N, Freisa N, Merlot N, Malvasia istriana B, Riesling renano B, Uva rara N, Verdea B. (b) Authorised vine varieties : None 18 . Province of Pavia : (a) Recommended vine varieties : Barbera N, Cortese B, Croatina N, Dolcetto N, MalvasÃ ¬a bianca di Candia B,. Moscato bianco B, MÃ ¼ller-Thurgau B, Pinot bianco B, Pinot grigio G, Pinot nero N, Riesling italico B, Riesling renano B, Uva rara N, Vespolina N. (b) Authorised vine varieties : Freisa N. 19. Province of Mantova : (a) Recommended vine varieties : Ancellotta N, Fortana N, Garganega B, Lambrusco di Sorbara N, Lambrusco grasparossa N, Lambrusco Maestri N, Lambrusco Marani N, Lambrusco Salamino N, Lambrusco viadanese N, MalvasÃ ¬a bianca di Candia B, Merlot N, Molinara N, Negrara trentina N, Pinot bianco B, Riesling italico B, Riesling renano B, Rondinella N, Sangiovese N, Tocai friulano B, Trebbiano di Soave B, Trebbiano giallo B, Trebbiano roma ­ gnolo B, TrÃ ©bbiano toscano B. (b) Authorised vine varieties : Albana B, Barbera N. 20. Province of Cremona : (a) Recommended vine varieties : Ancellotta N, Barbera N, Fortana N, Lambrusco Maestri N, Lambrusco viadanese N. (b) Authorised vine varieties : Merlot B , Raboso Veronese N. 790 Official Journal of the European Communities 21 . Province of Bolzano : (a) Recommended vine varieties : &lt; Cabernet franc N, Cabernet Sauvignon N, Lagrein N, MalvasÃ ¬a (Roter Malvasier) N, Merlot N, Moscato giallo B, Moscato rosa R , MÃ ¼ller- Thurgau B , Pinot bianco B, Pinot grigio G, Pinot nero N, Riesling italico B, Riesling renano B, Sauvignon B, Schiava gentile N, Schiava grigia N, Schiava grossa N, Sylvaner verde B, Traminer aromatico Rs , Veltliner B. (b) Authorised vine varieties : Bianchetta trevigiana B, Portaghese N. 22. Province of Trento : (a) Recommended vine varieties : Cabernet franti N, Cabernet Sauvignon N, Lagrein N, Lambrusco a foglia frastagliata N, Marzemino N, Merlot N, Moscato giallo B, Moscato rosa Rs, Muller-Thurgau B, Nosiola B, Pinot bianco B, Pinot grigio G, Pinot nero N, Riesling italico B, Riesling renano B, Schiava gentile N, Schiava grigia N, Schiava grossa N, Sylvaner verde B, Teroldego N, Traminer aromatico Rs . (b) Authorised vine varieties : , Bianchetta trevigiana B, Trebbiano toscano B, Veltliner B. 23 . Province of Verona : (a) Recommended vine varieties : Barbera N, Cortese B, Corvina veronese N, Garganega B, Lambrusco a foglia frastagliata N, MalvasÃ ¬a del Chianti B , Merlot N, Molinara N, Negrara trentina N, Riesling italico B, Rondinella N, Rossignola N, Sangiovese N, Schiava gentile N, Schiava grossa N, Trebbiano di Soave B, Trebbiano toscano B. (b) Authorised vine varieties : \ Cabernet franc N, Cabernet Sauvignon N, Croatina N, Durella B, MalvasÃ ¬a istriana B, Pinot bianco B, Tocai friulano B, Trebbiano giallo B, Trebbiano romagnolo B. 24. Province of Vicenza : (a) Recommended vine varieties : Cabernet franc N, Cabernet Sauvignon N, Durella B, Freisa N, Garganega B , Marzemino N, Merlot N, Pinot bianco B, Pinot grigio G, Pinot nero N, Prosecco B, Riesling italico B, Riesling renano B, Raboso veronese N, Rossignola N, Sauvignon B, Tocai friulano B, Trebbiano di Soave B, Tocai rosso N, Vespaiola B. (b) Authorised vine varieties : None 25 . Province of Padova : (a) Recommended vine varieties : Barbera N, Cabernet franc N, Cabernet Sauvignon N, Garganega B, Merlot N, Moscato bianco B, Pinella B, Pinot bianco B, Prosecco B, Raboso piave N, Raboso veronese N, Riesling italico B, Riesling renano B, Sauvi ­ gnon B, Tocai friulano B. (b) Authorised vine varieties : None Official Journal of the European Communities 791 26. Province of Rovigo : (a) Recommended vine varieties : Cabernet franc N, MalvasÃ ¬a bianca di Candia B, Merlot N, Raboso veronese N, Riesling italico B, Tocai friulano B. , (b) Authorised vine varieties : Sangiovese N, Trebbiano toscano B. 27. Province of Venezia : (a) Recommended vine varieties : Barbera N, Cabernet franc N, Carbernet Sauvignon N, Merlot N, Pinot bianco B, Pinot grigio G, Raboso Piave N, Raboso veronese N, Riesling italico B, Sauvignon B, Tocai friulano B, Verduzzo trevigiano B. (b) Authorised vine varieties : None 28 . Province of Treviso : (a) Recommended vine varieties : ^ Barbera N, Cabernet franc N, Cabernet Sauvignon N, Incrocio Manzoni 2-15 N, Malbech N, Marzemino N, Merlot N, Pinot bianco B, Pinot grigio G, Pinot nero N, Prosecco B, Raboso Piave N, Raboso veronese N, Riesling italico B, Sauvignon B, Tocai friulano B, Traminer aromatico R, Verdiso B, Verduzzo friulano B, Verduzzo trevigiano B. (b) Authorised vine varieties : Bianchetta trevigiana B. 29. Province of Belluno : (a) Recommended vine varieties : Barbera N, Bianchetta trevigiana B, MalvasÃ ¬a istriana B, Merlot N, Pavana N, Pinot grigio G, Pinot nero N, Prosecco B, Sylvaner verde B, Trevisiana nera N, Turca N. (b) Authorised vine varieties : None 30. Province of Udine : (a) Recommended vine varieties : Cabernet franc N, Cabernet Sauvignon N, MalvasÃ ¬a istriana B, Merlot N, Picolit B , Pinot bianco B, Pinot grigio G, Pinot nero N, Prosecco B, Refosco dal peduncolo rosso N, Ribolla gialla B, Riesling italico B, Ries ­ ling renano B, Sauvignon B, Tocai friulano B, Traminer aromatico Rs, Verduzzo friulano B. (b) Authorised vine varieties : Franconia N, MÃ ¼ller-Thurgau B, Refosco nostrano N. 31 . Province of Pordenone-: (a) Recommended vine varieties : Cabernet franc N, Cabernet Sauvignon N, MalvasÃ ¬a istriana B, Merlot N, Picolit B , Pinot bianco B, Pinot grigio G, Pinot nero N, Prosecco B , Refosco dal peduncolo rosso N, Ribolla gialla B, Riesling italico B, Riesling renano B, Sauvignon B, Tocai friulano B, Traminer aromatico R, Ver ­ duzzo friulano B. 792 Official Journal of the European Communities (b) Authorised vine varieties : Franconia N, MÃ ¼ller-Thurgau B, Refosco nostrano N. 32. Province of Gorizia : (a) Recommended vine varieties : Cabernet franc N, Cabernet Sauvignon N, MalvasÃ ¬a istriana B, Merlot N, Picolit B , Pinot bianco B, Pinot grigio G, Pinot nero N, Ribolla gialla B, Riesling italico B, Riesling renano B, Sauvignon B, Terrano N, Tocia friulano B, Traminer aromatico Rs . (b) Authorised vine varieties : MÃ ¼ller-Thurgau B. 33 . Province of Trieste : (a) Recommended vine varieties : Garganega B, MalvasÃ ¬a istriana B, Merlot N, Prosecco B, Sauvignon B, SÃ ©millon B, Terrano N. (b) Authorised vine varieties : Piccola nera N. 34. Province of Piacenza : (a) Recommended vine varieties : Barbere N, Bervedino B, Bonarda piemontese N, Croatina N, Fortana N, MalvasÃ ¬a di Candia B, Moscato bianco B, Ortrugo B, Pinot grigio G, . Pinot nero N, Sauvignon B, Trebbiano modenese B, Trebbiano romagnolo B. (b) Authorised vine varieties : None 35 . Province of Parma : (a) Recommended vine varieties : Ancellotta N, Barbera N, Croatina N, Fortana N, Lambrusco Maestri N, MalvasÃ ¬a di Candia B, Merlot N, Moscato bianco B, Pinot nero N, Sauvignon B, Trebbiano romagnolo B. (b) Authorised vine varieties : None 36. Province of Reggio Emilia : (a) Recommended vine varieties : Ancellotta N, Croatina N, Lambrusco Maestri N, Lambrusco Marani N, Lambrusco Montericco N, Lambrusco Salamino N, MalvasÃ ¬a di Candia B, Marzemino N, Sauvignon B, Sgavetta N, Trebbiano romagnolo B. (b) Authorised vine varieties : . None 37. Province of Modena : (a) Recommended vine varieties : Ciliegiolo N, Fortana N, Lambrusco di Sorbara N, Lambrusco grasparossa N, Lambrusco Maestri N, Lambrusco Salamino N, MontÃ ¹ B. (b) Authorised vine varieties : Trebbiano modenese B, Uva tosca N. Official Journal of the European Communities 793 38 . Province of Bologna : (a) Recommended vine varieties : Albana B, Barbera N, Fortana N, Lambrusco grasparossa N, Merlot N, MontÃ ¹ B, Pinot bianco B, Raboso veronese N, Riesling italico B, Sangio ­ vese N, Sauvignon B, Trebbiano romagnolo B. (b) Authorised vine varieties : None 39 . Province of Forli : (a) Recommended vine varieties : Albana B, Merlot N, Sangiovese N, Trebbiano romagnolo B. (b) Authorised vine varieties : None. 40. Province of Ravenna : (a) Recommended vine varieties : Albana B, Fortana N, Merlot N, MontÃ ¹ B, Negretto N, Sangiovese N, Trebbiano romagnolo B. (b) Authorised vine varieties : None 41 . Province of Ferrara : (a) Recommended vine varieties : Fortana N, Merlot N, Sangiovese N, Sauvignon B, Tocai friulano B, Trebbiano romagnolo B. (b) Authorised vine varieties : None 42. Province of Arezzo : (a) Recommended vine varieties : Canaiolo nero N, Ciliegiolo N, Colorino N, MalvasÃ ¬a del Chianti B , Sangiovese N, Trebbiano toscano B, Vernaccia di San Gimignano B. (b) Authorised vine varieties : Foglia tonda N, Gamay N, Syrah N. 43 . Province of Firenze : (a) Recommended vine varieties : Canaiolo bianco B, Canaiolo nero N, Colorino N, MalvasÃ ¬a del Chianti B, Sangiovese N, Trebbiano toscano B. (b) Authorised vine varieties : ¢ Cabernet franc N, Ciliegiolo N, Gamay N, MalvasÃ ¬a nera di Brindisi N, Mammolo N, Merlot N, MÃ ¼ller-Thurgau B, Pinot bianco B, Pinot grigio G, Pinot nero N, Riesling italico B, Riesling renano B, Sauvignon B, Syrah N, Traminer aromatico R, Vermentino B, Vernaccia di San Gimignano B. 794 Official Journal of the European Communities 44. Province of Grosseto : (a) Recommended, vine varieties : Ansonica B, Canaiolo nero N, Ciliegiolo N, Colorino N, Greco B, MalvasÃ ¬a del Chianti B, MalvasÃ ¬a nera di Brindisi N, Sangiovese N, Trebbiano toscano B, Verdello B, Vermentino B. (b) Authorised vine varieties : Aleatico N, Alicante N, Canaiolo bianco B , Mammolo N. 45 . Province of Livorno : (a) Recommended vine varieties : Aleatico N, Ansonica B, Sangiovese N, Trebbiano toscano B , Vermentino B. . (b) Authorised vine varieties : Biancone di Portoferraio B, Canaiolo nero N, Ciliegiolo N, Clairette B, MalvasÃ ¬a del Chianti B , Merlot N, Pinot bianco B, Pinot grigio G. 46. Province of Lucca : (a) Recommended vine varieties : Canaiolo nero N, Ciliegiolo N, Colorino N, Grechetto B, Greco B, MalvasÃ ¬a nera di Brindisi N, Merlot N, Roussane B, Pinot bianco B, Pinot grigio G, Sangiovese N, Sauvignon B, SÃ ©millon B, Syrah N, Trebbiano toscano B, Vermentino B, Vermentino riero N. (b) Authorised vine varieties Aleatico N, Ansonica B, Barbera N, Bonamico N, Canaiolo bianco B, Colombana nera N, MalvasÃ ¬a del Chianti B, MalvasÃ ¬a bianca di Candia B, Mammolo N, Verdea B. 47 . Province of Massa-Carrara : (a) Recommended vine varieties : Albarola B, Barsaglina N, Caloria N, Durella B, Greco B, Gropello di Santo Stefano N, Gropello gentile N, Livornese bianco B, Poliera nera N, Sangiovese N, Schiava gentile N, Vermentino B, Vermentino nero N. (b) Authorised vine varieties : Bracciola nera N, Canaiolo nero N, Ciliegiolo N, Colombana nera N, MalvasÃ ¬a del Chianti B , Trebbiano toscano B, Verdello B. 48 . Province of Pisa : (a) Recommended vine varieties : Canaiolo nero N, Ciliegiolo N, MalvasÃ ¬a del Chianti B, Sangiovese N, Syrah N, Trebbiano toscano B. (b) Authorised vine varieties :  Bonamico N, Canaiolo bianco B, Canina nera N, Colorino N, MalvasÃ ¬a nera di Brindisi N, MalvasÃ ¬a nera di Lecce N, Mazzese N, Teroldego N, Vermentino B, Vernaccia di San Gimignano B. 49 . Province of Pistoia : (a) Recommended vine varieties : Canaiolo bianco B, Canaiolo nero N, Ciliegiolo N, Colorino N, MalvasÃ ¬a del Chianti B , Sangiovese N, Trebbiano toscano B. Official Journal of the European Communities 795 (b) Authorised vine varieties : Bonamico N, Bracciola nera N, Canina nera N, Foglia tonda N, Malvasia nera di Brindisi N, Mammolo N, Syrah N, Verdicchio bianco B, Vermentino B, Vernaccia di San Gimignano B. 50 . Province of Siena : (a) Recommended vine varieties : Brunello di Montalcino N, Canaiolo nero N, Grechetto bianco B, MalvasÃ ¬a del Chianti B , Mammolo N, Sangiovese N, Trebbiano toscano B, Vernaccia di San Gimignano B. (b) Authorised vine varieties : Ciliegiolo N, Colorino N, Foglia tonda N, Moscato bianco B, Prugnolo gentile N. 51 . Province of Pesaro-Urbino : (a) Recommended vine varieties : Albana B, Alicante. N, Barbera N, Biancame B, Cabernet franc N, Ciliegiolo N, Lacrima N, MalvasÃ ¬a bianca di Candia B, MalvasÃ ¬a del Chianti B , Merlot N, Montepulciano N, Pinot grigio G, Riesling italico B, Sangiovese N, Trebbiano toscano B, Verdicchio bianco B. (b) Authorised vine varieties : None 52. Province of Ancona : (a) Recommended vine varieties : Aleatico N, Alicante N, Barbera N, Biancame B, Carignano N, Incrocio Bruni 54 B, MalvasÃ ¬a del Chianti B , MalvasÃ ¬a bianca di Candia B, Monte ­ pulciano N, Passerina B , Pecorino B, Pinot nero N, Sangiovese N, Trebbiano toscano B, Verdicchio bianco B, Vernaccio nera N. (b) Authorised vine varieties : Lacrima N. 53 . Province of Macerata : (a) Recommended vine varieties : Cabernet franc N, Ciliegiolo N, Incrocio Bruni 54 B, Maceratino B , 'Mal ­ vasÃ ¬a bianca di Candia B , MalvasÃ ¬a toscana B , Merlot N, Montepulciano N, Passerina B, Pecorino B, Pinot grigio G, Pinot nero N, Sangiovese N, Trebbiano Toscano B, Verdicchio bianco B, Vernaccia nera N. (b) Authorised vine varieties : None 54. Province of Ascoli Piceno : (a) Recommended vine varieties : Alicante N, Barbera N, Biancame B, Bombino bianco B, Ciliegiolo N, MalvasÃ ¬a bianca di Candia B, MalvasÃ ¬a del Chianti B , Merlot N, Montepulciano N, Passerina B, Pecorino B, Pinot bianco B, Pinot grigio G, Pinot nero N, Sangiovese N, Trebbiano toscano B, Verdicchio bianco B. Vermentino B. (b) Authorised vine varieties : None 796 Official Journal of the European Communities 55 . Province of Perugia : (a) Recommended, vine varieties : Barbera N, Cabernetfranc N, Canaiolo biancoB, Canaiolo nero N, Ciliegiolo N, Dolcetto N, Gamay N, Garganega B, Grechetto B, Incrocio Bruni 54 B, MalvasÃ ¬a bianca di Candia B, MalvasÃ ¬a del Chianti B , Merlot N, Monte ­ pulciano N, Pecorino B, Pinot bianco B, Pinot nero N, Riesling italico B, Sagrantino N, Sangiovese N, Syrah N, Tocai friulano B , Trebbiano spoletino B, Trebbiano toscano B, Verdello B, Verdicchio bianco B. (b) Authorised vine varieties :  Dolciame B. 56. Province of Terni : (a) Recommended vine varieties : Barbera N, Canaiolo bianco B , Canaiolo nero N, Cesanese comune N, ' Ciliegiolo N, Colorino N, Dolcetto N, Carganega B, Grechetto B, MalvasÃ ¬a bianca di Candia B, MalvasÃ ¬a del Chianti B , Merlot N, Montepulciano N, Pinot nero N, Sangiovese N, Trebbiano toscano B , Verdello B, Verdicchio bianco B. (b) Authorised vine varieties : None 57. Province of Viterbo : (a) Recommended vine varieties : Aleatico N, Canaiolo bianco B, Canaiolo nero N, Grechetto rosso N, Greco B, MalvasÃ ¬a bianca di Candia B, MalvasÃ ¬a del Chianti B , Merlot N, Montepulciana N, Moscato bianco B, Sangiovese N, Trebbiano giallo B, Trebbiano toscano B, Verdello B. ~ (b) Authorised vine varieties : , None 58 . Province of Rieti : (a ) Recommended vine varieties : Barbera N, Bellone B, Cabernet, franc N, Canaiolo nero N, Cesanese comune N, Cesanese d'Affile N, Ciliegiolo N, Grechetto B, MalvasÃ ¬a bianca di Candia B, MalvasÃ ¬a del Chianti B , MalvasÃ ¬a del Lazio B, Merlot N, Pecorino B , Riesling italico B, Sangiovese N, Trebbiano giallo B, Trebbiano toscano B. (b) Authorised vine varieties : Alicante N, Carignano N, Montepulciano N, Mostosa B, Tocai friulano B. 59 . Province of Roma : (a) Recommended vine varieties : Barbera N, Bellone B, Bombino bianco B, Cabernet franc N, Canaiolo nero N, Carignano N, Cesanese comune N, Ciliegiolo N, MalvasÃ ¬a bianca di Candia B, MalvasÃ ¬a del Lazio B, Merlot N, Montepulciano N, Sangiovese N, Trebbiano giallo B, Trebbiano toscano B, Verdicchio bianco B. (b) Authorised vine varieties : Pinot bianco B , Pinot nero N. Official Journal of the European Communities 797 60. Province of Latina : (a) Recommended vine varieties : Abbuoto N, Bellone B, Bombino bianco B, Cesanese comune N, Ciliegiolo N, Greco B, Greco nero N, MalvasÃ ¬a bianca di Candia B, MalvasÃ ¬a del Lazio B, Merlot N, Adontepulciano N, Moscato di Terracina B, Nero buono di Cori N, Sangiovese N, Trebbiano giallo B, Trebbiano toscano B. (b) Authorised vine varieties : Olivella nera N, San Giuseppe nero N. 61 . Province of Frosinone : (a) Recommended vine varieties : Bellone B, Bombino bianco B , Cabernet franc N, Cabernet Sauvignon N, Cesanese comune N, Cesanese d'Affile N, MalvasÃ ¬a bianca di Candia B, Montonico bianco B, Passerina B , Sangiovese N, Syrah N, Trebbiano giallo B, Trebbiano toscano B. (b) Authorised vine varieties : Olivella nera N. 62 . Province of Napoli : (a) Recommended vine varieties : Aglianico N, Asprinio bianco B, Barbera N, Biancolella B, Coda di Volpe bianca B, Falanghina B, Forastera B, Greco B, Guarnaccia B, Merlot N, Piedirosso N, Sciascinoso N, Verdeca B. (b) Authorised vine varieties : Bombino bianco B , San Lunardo B. 63 . Province of Salerno : (a) Recommended vine varieties : Aglianico N, Barbera N, Biancolella B, Cesanese comune N, Fiano B, Greco B, MalvasÃ ¬a bianca B, Moscato bianco B, Piedirosso N, Sangiovese N, Sciascinoso N, Trebbiano toscano B. (b) Authorised vine varieties : None 64. Province of Avellino : (a) Recommended vine varieties : Aglianico N, Barbera N, Coda di Volpe bianca B, Fiano B, Greco B , Piedirosso N, Sangiovese N, Sciascinoso N, Trebbiano toscano B. (b) Authorised vine varieties : None 65 . Province of Benevento : (a) Recommended vine varieties : Aleatico N, Aglianico N, Barbera N, Bombino bianco B, Bombino nero N, Coda di Volpe bianca B , Greco B, Lambrusco di Sorbara N, MalvasÃ ¬a bianca B, MalvasÃ ¬a nera di Brindisi N, Montepulciano N, Piedirosso N, Sangiovese N, Sciascinoso N, Trebbiano toscano B. (b) Authorised vine varieties : None 798 Official Journal of the European Communities 66. Province of Caserta : (a) Recommended vine varieties : Asprinio bianco B, Coda di Volpe bianca B, Primitivo N, Sangiovese N. (b) Authorised vine varieties : None 67. Province of Teramo : (a) Recommended vine varieties : Biancame B, Bombino bianco B , Ciliegiolo N, Dolcetto N, Malbech N, MalvasÃ ¬a del Chianti B , Merlot N, Montepulciano N, Montonico bianco B , Pecorino B, Pinot bianco B, Pinot grigio G, Pinot nero N, Riesling italico B, Riesling renano B, Sangiovese N, Silvaner verde B, Tocai friulano B, Traminer aromatico R, Trebbiano toscano B, Veltliner B. (b) Authorised vine varieties : None 1 68 . Province of Pescara : , (a ) Recommended vine varieties : Barbera N, Bombino bianco B, Ciliegiolo N, MalvasÃ ¬a del Chianti B , Merlot N, Montepulciano N, Pinot bianco B, Pinot grigio G, Pinot nero N, Riesling italico B, Riesling renano B, Sangiovese N, Silvaner verde B, Tocai friulano B, Traminer aromatico R, Trebbiano toscano B, Veltliner B. (b) Authorised vine varieties : None 69. Province of L'Aquila : (a) Recommended vine varieties : Bombino bianco B, Ciliegiolo N, Montepulciano N, Pecorino B, Pinot bianco B, Pinot grigio G, Pinot nero N, Riesling italico B, Riesling renano B, Sangiovese N, Silvaner verde B, Tocai friulano B, Traminer aromatico R, Trebbiano toscano B, Veltliner B, Verdicchio bianco B. (b) Authorised vine, varieties : None \ 70. Province of Chieti : (a) Recommended vine varieties : Bombino bianco B, Ciliegiolo N, Cococciola B, Maiolica N, Merlot N, Montepulciano N, Pecorino B, Pinot bianco B, Pinot grigio G, Pinot nero N, Riesling renano B, Sangiovese N, Silvaner verde B, Tocai friulano B, Traminer aromatico R, Trebbiano toscano B, Veltliner B. (b) Authorised vine varieties : Regina (= Pergolona) B , Regina dei vigneti B. 71 . Province of Campobasso : (a) Recommended vine varieties : Aglianico N, Barbera N, Bombino , bianco B, MalvasÃ ¬a del Chianti B, Montepulciano N, Sangiovese N, Trebbiano toscano B. (b) Authorised vine varieties : Tintilia N. Official Journal of the European Communities 799 72 . Province of Isernia : (a) Recommended vine varieties : Aglianico N,. Barbera N, Bombino bianco B, MalvasÃ ¬a del Chianti B, Montepulciano N, Sangiovese N, Trebbiano toscano B. (b) Authorised vine varieties : Tintilia N. 73 . Province of Foggia : (a) Recommended vine varieties : Barbera N, Bombino bianco B, MalvasÃ ¬a del Chianti B, Montepulciano N, Moscato bianco B, Sangiovese N, Trebbiano toscano B, Uva di Troia N, Verdeca B. (b) Authorised vine varieties : Chiapparone B, Cococciola B, Lambrusco Maestri N, Malbech N, Merlot N, Mostoso B. 74. Province of Bari : (a) Recommended vine varieties : Aleatico N, Bianco d'Alessano B, Bombino bianco B, Bombino nero N, MalvasÃ ¬a del Chianti B, MalvasÃ ¬a nera di Brindisi N, Montepulciano N, Moscato bianco B, Pampanuto B, Primitivo N, Sangiovese N, Trebbiano toscano B, Uva di Troia N, Verdeca B. (b) Authorised vine varieties : Alicante Bouschet N, Barbera N, Fiano B, Lacrima N, Lambrusco Maestri N, Malbech N, Merlot N, Piedirosso N (= Palumbo N). 75 . Province of Brindisi : (a) Recommended vine varieties : Aleatico N, Barbera N, Bianco d'Alessano B, Bombino nero N, Francavidda B , Impigno B, MalvasÃ ¬a bianca B, MalvasÃ ¬a del Chianti B, MalvasÃ ¬a nera di Brindisi N, Nero amaro N, Notardomenico R, Ottavianello N, Primitivo N, Sangiovese N, Verdeca B. (b) Authorised vine varieties : Baresana B, Bombino bianco B, Fiano B, Grillo B, Lambrusco Maestri N, Malbech N, Merlot N, Montepulciano N, Uva di Troia N. 76. Province of Taranto : (a) Recommended vine varieties : Bianco d'Alessano B, Bombino nero N, Fiano B, MalvasÃ ¬a del Chianti B , MalvasÃ ¬a nera di Brindisi N, Montepulciano N, Nero amaro N, Primitivo N, Sangiovese N, Verdeca B. (b) Authorised vine varieties : Aleatico N, Ancellota N, Bombino bianco B, Lambrusco Maestri N, Malbech N, Merlot N, Trebbiano romagnolo B. 77. Province of Lecce : (a) Recommended vine varieties : MalvasÃ ¬a bianca B, MalvasÃ ¬a nera di Lecce N, Montepulciano N, Nero amaro N, Sangiovese N. 800 Official Journal of the European Communities (b) Authorised vine varieties : Aleatico N, Barbera N, Bombino bianco B, Bombino nero N, Lambrusco Maestri N, Malbech N, Merlot N, Moscato bianco B, Moscato d'Amburgo N, Primitivo N, Trebbiano toscano B. 78 . Province of Matera : (a) Recommended vine varieties : Aglianico N, Aglianicone N, Bombino bianco B, Bombino nero N, Cilie ­ giolo N, MalvasÃ ¬a bianca di Basilicata B, MalvasÃ ¬a nera di Basilicata N, Montepulciano N, Sangiovese N, Trebbiano toscano B. (b) Authorised vine varieties : None 79 . Province of Potenza : (a) Recommended vine varieties : Aglianico N, Aglianicone N, Aleatico N, Asprinio bianco , B , Bombino bianco B, Bombino nero N, Ciliegiolo N, Fiano B, MalvasÃ ¬a bianca di Basilicata B, MalvasÃ ¬a nera di Basilicata N, Montepulciano N, Sangiovese N, Trebbiano toscano B. (b) Authorised vine varieties : None 80. Province of Cosenza : (a) Recommended vine varieties : Gaglioppo N, Greco nero N, Guarnaccia B, Magliocco canino N, MalvasÃ ¬a bianca B, Nerello cappuccio N. (b) Authorised vine varieties : Montonico bianco B, Moscato bianco B, Pecorello N. 81 . Province of Catanzaro : (a) Recommended vine varieties : Gaglioppo N, Greco bianco B, Greco nero N, Magliocco canino N, Mal ­ vasÃ ¬a bianca B, Marsigliana nera N, Trebbiano toscano B. (b) Authorised vine varieties : None 82. Province of Reggio Calabria : (a) Recommended vine varieties : Castiglione N, Gaglioppo N, Greco bianco B , Nocera N, Prunesta N. (b) Authorised vine varieties : Guardavalle B, Montonico bianco B. 83 . Province of Palermo : (a) Recommended vine varieties : Ansonica B, Calabrese N, Catanese nero N, Catarratto bianco comune B, Catarratto bianco lucido B, Frappato di Vittoria N, Grecanico dorato B, Grillo B, Nerello mascalese N, Perricone N, Sangiovese N, Trebbiano toscano B. (b) Authorised vine authorities : Barbera N, Moscato giallo B, Vernaccia di San Gimignano B. Official Journal of the European Communities 801 84. Province of Trapani : (a) Recommended vine varieties : Ansonica B, Calabrese N, Catarratto bianco comune B, Catarratto bianco lucido B, Frappato di Vittoria N, Grecanico dorato B, Grillo N, Nerello mascalese N, Perricone N, Sangiovese N, Trebbiano toscano B , Zibibbo B. (b) Authorised vine varieties : Barbera N, Damaschino B, Vernaccia di San Gimignano B. 85. Province of Agrigento : (a) Recommended vine varieties : Ansonica B, Calabrese N, Catarratto bianco comune B, Catarratto bianco lucido B, Frappato di Vittoria N, Grecanico dorato B, Grillo B, Nerello mascalese N, Perricone N, Sangiovese N, Trebbiano toscano B. (b) Authorised vine varieties : Barbera N, Vernaccia di San Gimignano B. 86. Province of Caltanissetta : (a) Recommended vine varieties : Albanello B, Ansonica B, Calabrese N, Catarratto bianco lucido B, Frappato di Vittoria N, Nerello Cappuccio N, Nerello mascalese N, Sangiovese N, Trebbiano toscano B. (b) Authorised vine varieties : Barbera N, Catarratto bianco comune B, Vernaccia di San Gimignano B. 87. Province of Enna : (a) Recommended vine varieties : Albanello B, Ansonica B, Calabrese N, Carricante B, Catarratto bianco comune B, Catarratto bianco lucido B, Frappato di Vittoria N, Grillo B, Nerello Cappuccio N, Nerello mascalese N, Sangiovese N, Trebbiano toscano B. (b) Authorised vine varieties : Barbera N, Vernaccia di San Gimignano B. 88 . Province of Ragusa : (a) Recommended vine varieties : Ansonica B, Calabrese N, Catarratto bianco comune B, Catarratto bianco lucido B, Damaschino B, Frappato di Vittoria N, Montonico bianco B, Nerello mascalese N, Sangiovese N, Trebbiano toscano B. (b) Authorised vine varieties : Barbera N, Vernaccia di San Gimignano B. 89. Province of Siracusa : (a) Recommended vine varieties : Ansonica B, Calabrese N, Catarratto bianco comune B, Catarratto bianco lucido B , Grillo B, MalvasÃ ¬a bianco B, Montonico bianco B, Moscato bianco B, Nerello mascalese N, Nocera N, Trebbiano toscano B. (b) Authorised vine varieties : Barbera N, Vernaccia di San Gimignano B. 802 Official Journal of the European Communities 90. Province of Catania : (a) Recommended vine varieties : Alicante N, Ansonica B, Calabrese N, Carricante B, Catarratto bianco comune B, Catarratto bianco lucido B, Frappato di Vittoria N, Minella bianca B, Montonico bianco B, Nerello Cappuccio N, Nerello mascalese N, Sangiovese N, Trebbbiano toscano B. (b) Authorised vine varieties : Barbera N, Vernaccia di San Gimignano B. 91 . Province of Messina : (a) Recommended vine varieties : ' Ansonica B, Calabrese N, Catarratto bianco comune B, Catarratto bianco lucido B, Frappato di Vittoria N, Grillo B, MalvasÃ ¬a di Lipari B , Nerello Cappuccio N, Nerello mascalese N, Nocera N, Sangiovese N, Trebbiano toscano B. (b) Authorised vine varieties : Barbera N,.Gaglioppo N, Perricone N, Vernaccia di San Gimignano B. 92. Province of Cagliari : (a) Recommended vine varieties : Albaranzeuli bianco B, Alicante Bouschet N, Arvesiniadu B, Bovale grande N, Bovale sardo N, Caddiu N, Cagnulari N, Canaiolo nero N, Cannonao N, Carignano N, Clairette B, GirÃ ² N, Greco nero N, MalvasÃ ¬a bianco di Candia B, MalvasÃ ¬a di Sardegna B, Monica N, Moscato bianco B, Nasco B, Nuragus B, Pascale di Cagliari N, Sangiovese N, Semidano B, Trebbiano romagnolo B, Trebbiano toscano B, Vermentino B, Vernaccia di Oristano B, Vernaccia di San Gimignano B. (b) Authorised vine varieties : Barbera N, Nieddera N. 94. Province of Sassari : (a) Recommended vine varieties : Arvesiniadu B, Bovale di Spagna N, Bovale sardo N, Cagnulari N, Cannonao N, Caricagiola N, Carignano N, GirÃ ² N, MalvasÃ ¬a di Candia B, MalvasÃ ¬a di Sardegna B, Monica N, Moscato bianco B, Nasco B, Nuragus B, Pascale di Cagliari N, Retagliado bianco B, Sangiovese N, Tocai friulano B, Torbato B, Trebbiano toscano B, Vermentino B, Ver ­ naccia di San Gimignano B. (b) Authorised vine varieties : Clairette bianca B, Dolcetto N. 94. Province of Nuoro : (a) Recommended vine varieties : Albaranzeuli bianco B, Albaranzeuli nero N, Bovale grande N, Cannonao N, GirÃ ² N, MalvasÃ ¬a di Sardegna B, Monica N, Nieddera N, Nieddu mannu N, Nuragus B, Pascale di Cagliari N, Retagliado bianco B, Semidano B, Trebbiano romagnolo B, Vermentino B, Vernaccia di San Gimignano B. (b) Authorised vine varieties : Barbera sarda N, Dolcetto N, Muristellu N. ' Official Journal of the European Communities 803 Article 2 3 . Item 17 (a): Chapter III (Italy) of Title II of the Annex to Regulation (EEC) No 2005/70 shall be amended as follows :  The following varieties shall be added : Alphonse LavallÃ ©e N, Almeria B and Cardinal N before, and Primus B after, Italia B, and Regina dei vigneti after Regina B.  The variety Panse precore B shall be deleted.1 . Item 1 (a) Item 17 (b):  The varieties Moscato d'Adda N and Moscatod'Amburgo N shall be added after the variety Italia B.  The variety Regina B shall be deleted . . The following varieties shall be deleted : Cardinal N, Moscato di Terracina B, Perlette B, Primus B, Red Emperor N and Sultanina bianco B.Item 1 (b): For the variety Zibibbo B there shall be substituted the variety Regina B. Article 3 2. Item 16 (a): In part B of Title IV of the Annex to Regulation (EEC) No 2005/70 the variety '110 Richter' shall be added after the variety '57 Richter' to the list of root stock varieties recommended for Italy . The following varieties shall- be added : Almeria B before Baresana B, Cimminita B after Cardinal N, and Lattuario nero N after Italia B. Item 16 (b): Article 4  Alphonse LavallÃ ©e N shall be added before Chasselas dorato B ;  The following varieties shall be deleted : Almeria B, Cimminita B and Lattuario nero N. This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . i Done at Brussels , 14 September 1971 . For the Commission The President Franco M. MALFATTI